Citation Nr: 9928195	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbo-sacral strain 
with extension pain to the left sciatic nerve distribution.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) awarded the veteran a 20 
percent evaluation for his service-connected lumbo-sacral 
strain with extension pain to the left sciatic nerve 
distribution, effective October 31, 1997.  The veteran 
subsequently expressed his dissatisfaction with this assigned 
rating, and perfected an appeal of that decision.  A video 
conference hearing on this claim was held on July 28, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional action should be accomplished prior to 
further consideration of the veteran's claim.  At his July 
1999 videoconference hearing before a member of the Board the 
veteran identified medical evidence relevant to his claim 
which has not been reviewed by the RO.  He also testified 
that he was receiving Social Security Administration 
disability benefits due to his back.  No waiver of RO review 
was signed or submitted at the hearing.  Accordingly, the 
claim must be remanded to the RO so that the RO can review 
the medical evidence submitted at the videoconference hearing 
and associate it with the claims file.  See 38 C.F.R. 
§ 20.1304(c) (1998).

Additionally, the Board notes that the veteran recently was 
awarded SSA disability benefits and these records have not 
been requested or associated with the claims folder.  The 
Board finds that such records may be probative to the 
veteran's pending claim, and accordingly they should be 
requested and associated with the veteran's claims folder for 
RO review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-
72 (1992); 38 U.S.C.A. § 5103(a) (1998).  Further, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, particularly the medical 
evidence submitted at his July 1999 
videoconference hearing.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











